FILED
                           NOT FOR PUBLICATION                                OCT 06 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

MUFEED KALED BANNA,                              No. 06-71238

             Petitioner,                         Agency No. A075-118-171

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

             Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted October 4, 2010**
                            San Francisco, California

Before: BEEZER, KLEINFELD, and GRABER, Circuit Judges.

       Mufeed Kaled Banna, a native and citizen of Israel, petitions for review of

the Board of Immigration Appeals’ ("BIA") order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
the BIA’s "good moral character" determination, Ramos v. INS, 246 F.3d 1264,

1266 (9th Cir. 2001), and we deny the petition for review.

      Substantial evidence supports the BIA’s determination that Banna provided

false testimony for the purpose of obtaining an immigration benefit and, therefore,

that he lacks the good moral character required for cancellation of removal. See 8

U.S.C. § 1101(f)(6); Ramos, 246 F.3d at 1266; see also Bernal v. INS, 154 F.3d

1020, 1023 (9th Cir. 1998) ("An applicant’s false oral statements made under oath

in a question-and-answer statement before an INS officer in connection with any

stage of the processing of a visa constitute false testimony within the meaning of 8

U.S.C. § 1101(f)(6).").

      The record does not support Banna’s remaining contentions.

      PETITION DENIED.




                                         2